Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 8/22/2022.
Claims 5-8 have been cancelled, claims 12-15 have been added.  Claims 1-4, 9-15 are presented for examination.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 9-15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 11 is directed to tracking life benefits credits related to renewable energy to create incentives. The limitations as drafted, is a process that under its broadest reasonable interpretation, such as managing personal behavior for marketing or sales and covers Certain Methods of Organizing Human activity under  2A-prong 1.  Under 2A, prong 2: The additional elements of  a processor, network for performing generic computer functions such as transmitting, registering, tracking and determining the amount of credits to assign to the customers.  The published application specification discloses on paragraph 0031 “network 840 such as, for example, the Internet, an intranet, an extranet, or like distributed communication platform connecting computing devices over wired and/or wireless connections. As is known to those skilled in the art, the client devices 820 and the server 830 each include a processor, computer-readable medium or memory, and input-output devices including devices for facilitating communication over the network 840”. The claims are merely providing an environment in which to carry out the abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not any meaningful limits on practicing the abstract idea. 
	The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two. If the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.  The claim is ineligible.  
	 Dependent Claims 12-13 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis as above. 


Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent system claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.
	 Dependent Claims 2-4, 9-10 and 14-15 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis as above. 

Allowable Subject Matter
Claims 1-4, 9-15 are allowable over the prior art of record.
	While each limitation can be found in the prior art, the combination is considered non obvious. Lof discloses a system, method and computer program product that relates to a renewable power production facility, such as a wind turbine generated power production facility that produces electrical power that is applied to a power grid. More specifically, Lof is directed to enhancing the commercial value of electric power produced by wind turbine facilities, by making the electric power produced by a wind turbine as valuable and fungible as electric power produced by other conventional plants, such as fossil fuel power plants. See Lof at paragraph [0002]. Another feature disclosed by Lof is a “renewable power exchange” that “includes units of power that may be traded from power production facilities that use renewable sources of power (solar, wind, hydro, for example). The renewable exchange is based on the principle that if certain power production facilities can reliably predict the amount of power they can produce at any given instant in time, then contractual relationships may be formed and units of power, that are perhaps guaranteed, or even made available by way of options contracts, may be traded in a virtual forum such as in a power exchange for renewable energy sources.” See Lof at paragraph [0073].
	The CEC Guidebook describes eligibility requirements and a process for certifying eligible renewable energy resources for California’s Renewables Portfolio Standard (RPS). The CEC Guidebook is seen to describe the California Energy Commission’s accounting system to verify compliance with the RPS. The CEC Guidebook is seen to outline eligibility and legal requirements, describes reporting requirements, and includes necessary forms and instructions for program participants, as well as describes the California Energy Commission’s system for tracking and verifying compliance with its RPS.  
	Gotthelf describes an environmental commodities exchange system and method. See Gotthelf at paragraph [0002]. For example, as noted in Gotthelf: “Some embodiments provide a method of registering various types of environmental
conservation items . . . with sets of environmental conservation properties through an
electronic interface. .. . The electronic interface facilitates the registration of the item by associating the set of environmental conservation properties to the item. Based on the associated set of environmental conservation properties of an item, some embodiments generate an environmental conservation value to represent the quantified environmental conservation in the form of a numerical value.” See Gotthelf at paragraphs [0009] and [0010].
	WO 2006/074475 A2 teaches adjusting either the Retirement Glidepath or the Budgeted Redemptions to make sure that the value of the revised benefit does not exceed the value of the benefit prior to the change in index mix. For example, if the retirement portfolio has experienced significant losses, the individual may wish to shift their allocation away from more risky investments and toward more conservative investments. In the absence of any other adjustment, re-balancing the indices away from more volatile indices and toward less volatile indices can reduce the value of the benefit under the inventive financial product. 	

Response to Arguments
The 101 rejections have been maintained. The claims pertain to tracking life benefits credits related to renewable energy. 
These limitations, pertain to managing personal behavior for marketing and advertising and under their broadest reasonable interpretation, fall within managing personal behavior and falls under  “Certain Methods of Organizing Human Activity” grouping of abstract idea. The claims further recite a processor , a processor, memory , meter for measuring and tracking credits benefits related to renewable energy. The published application specification discloses on paragraph 0031 “network 840 such as, for example, the Internet, an intranet, an extranet, or like distributed communication platform connecting computing devices over wired and/or wireless connections. As is known to those skilled in the art, the client devices 820 and the server 830 each include a processor, computer-readable medium or memory, and input-output devices including devices for facilitating communication over the network 840”. Generic computer implementation does not make an abstract idea patent-eligible. See Alice, 573 U.S. at 223 (“Mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent- eligible invention. Stating an abstract idea ‘while adding the words “apply it”’ is not enough for patent eligibility.”) (citation omitted); BSG Tech LLC v. Buy Seasons, Inc., 899 F.3d 1281, 1286 (Fed. Cir. 2018) (“[C]laims are not saved from abstraction merely because they recite components more specific than a generic computer.”); Two-Way Media Ltd. v. Comcast Cable Commce’ns, LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017) (to carry out abstract ideas on generic computer components is insufficient); /Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (use of a generic mobile interface and pointers to retrieve and display information did not transform an abstract idea); TLI/, 823 F.3d at 611 (“[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (claims reciting an “interface,” a “network,” and a “database” still are directed to an abstract idea)“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375 (citing Gottschalk v. Benson, 409 U.S. 63, 65-67, 71 (1972). 
Contrary to Applicant’s arguments pertaining to step 2B, As discussed above, with respect to the step 2A prong two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept in Step 2B. The claims are ineligible.  



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688